 Case 3:20-cv-00269-HEH-RCY Document 2 Filed 07/14/20 Page 1 of 2 PageID# 29




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


JEFFREY A. PLEASANT,

       Plaintiff,
                                                 Civil Action No. 3:20CV269-HEH

UNKNOWN,

       Defendant.


                             MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       Jeffrey A. Pleasant, a federal inmate,"has filed numerous frivolous attempts to

challenge his state and federal convictions." Pleasant v. Clarke, No. 3:15CV218, 2015

WL 111 10959, at *1 (E.D. Va. Apr. 21, 2015),affd, 620F. App'x 197(4thCir. 2015).

"Because of Pleasant's history of abusive filings challenging his federal conviction and

state charges, the Court [found] that Pleasant ha[d] abused the writ of habeas corpus." Id.

at *2. Therefore, the Court informed Pleasant that:

      [BJefore the Court will review any new action challenging his federal conviction or
      state charges in the Circuit Court of the City of Richmond, no matter what Pleasant
       labels the action. Pleasant must do the following:
       Attach to the front of any filing, a document labeled "Certificate of Compliance"
       that contains:
              a. A brief summary, not to exceed one (1) page, explaining why the Court
              has jurisdiction to consider his current submission;
              b. A certification that he challenges a judgment of conviction that results in
              a present restraint on his liberty; and
              c. A certification that the claims he presents are new claims never before
              raised and set forth why each claim could not have been raised in his previous
              action.
 Case 3:20-cv-00269-HEH-RCY Document 2 Filed 07/14/20 Page 2 of 2 PageID# 30




Id. Pleasant was expressly warned that the "failure to comply with the above directives

w[ould] result in summary dismissal of the new action." Id.

       On April 14, 2020, the Court received from Pleasant a document titled,

"FEDERAL RULE OF CIVIL PROCEDURE RULE 60(b) MOTION TO VACATE

VOID JUDGMENT." (ECF No. 1, at 1.) In that submission. Pleasant once again

attempts to challenge either his state or federal convictions. Pleasant, however, failed to

attach the required "Certificate of Compliance." Accordingly, the present action will be

dismissed without prejudice. The Court will deny a certificate of appealability.

       An appropriate Order shall accompany this Memorandum Opinion.


                                                                       /s/
                                                 Henry E. Hudson
Date: TuW \H ^6^ ®                               Senior United States District Judge
Richmond, Virginia
